UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7102



UNITED STATES OF AMERICA,

                                              Plaintiff -   Appellee,

          versus


LESLIE FRANKLIN EVANS, III,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CR-95-192)


Submitted:   November 17, 2005          Decided:    November 28, 2005


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leslie Franklin Evans, III, Appellant Pro Se. Kevin Michael
Comstock, Assistant United States Attorney, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Leslie Franklin Evans, III, appeals the district court’s

orders denying his 18 U.S.C. § 3582(c)(2) (2000) motion to modify

his sentence and his motion for reconsideration.   We have reviewed

the record and find no reversible error.   Accordingly, although we

grant leave to proceed in forma pauperis, we affirm for the reasons

stated by the district court.    See United States v. Evans, No.

CR-95-192 (E.D. Va. June 8, 2005; filed June 21, 2005 & entered

June 22, 2005).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -